Citation Nr: 0941315	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-30 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) prior to July 26, 
2007.  

2. Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.  He served in Vietnam and was awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in Louisville, Kentucky, which granted service connection 
for PTSD, assigning a 30 percent initial rating, and denied 
service connection for coronary artery disease.

During the pendency of the appeal, an increased initial 
evaluation from 30 percent to 50 percent was granted for PTSD 
by rating decision dated in July 2006.  Thereafter, a 
September 2007 rating decision increased the initial 
evaluation to 100 percent, effective July 26, 2007.  The 
Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  In this case, the 
September 2007 rating decision was a complete grant of 
benefits for the Veteran's claim for a higher initial rating 
for the period from July 26, 2007 onward.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  It was not, however, 
a complete grant for the period prior to July 26, 2007; the 
Veteran has also specifically indicated that he is seeking a 
100 percent initial rating for this earlier period.  
Therefore, the issue of entitlement to a higher initial 
rating for PTSD prior to July 26, 2007 remains on appeal 
before the Board.

In June 2007, the Veteran withdrew his earlier request for an 
RO hearing; as such, the Board may proceed with appellate 
review.




FINDINGS OF FACT

1. Prior to July 26, 2007, the Veteran's PTSD was manifested 
by frequent nightmares, flashbacks, sleep impairment, 
exaggerated startle response, hypervigilance, avoidance 
behavior, irritability, anger, and impairment of memory and 
concentration, resulting in reduced reliability and 
productivity and moderate difficulty in social and 
occupational functioning.

2. The preponderance of the evidence is against a finding 
that the Veteran has coronary artery disease that had its 
onset in service or manifested within one year of service 
separation, is otherwise related to the Veteran's active 
military service, or is etiologically related to a service-
connected disability. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent 
for PTSD prior to July 26, 2007 are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).

2. Coronary artery disease was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in December 2003 and July 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The 
letters advised the Veteran of the information necessary to 
substantiate the claims, including the criteria for 
establishing secondary service connection, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  The Veteran was informed of the specific 
types of evidence he could submit, which would be pertinent 
to his claims, and advised to send any medical reports that 
he had.  He was also told that it was ultimately his 
responsibility to support the claims with appropriate 
evidence.  In addition, March 2006 and July 2006 letters 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

Subsequent to the issuance of the March 2006 and July 2006 
letters, the claims were readjudicated in a July 2007, 
September 2007, January 2008 and April 2008 supplemental 
statements of the case (SSOCs).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

In the present case, the Veteran's claim of service 
connection for PTSD was granted, and a disability rating and 
effective date assigned, in a October 2004 decision of the 
RO.  The December 2003 VCAA letter has served its purpose and 
VA's duty to notify under § 5103(a) is discharged.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

With respect to a claim for service connection, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such is necessary to make a decision 
on the claim, as defined by law.  The Veteran was afforded a 
VA examination in December 2007 to obtain an opinion as to 
whether his claimed heart condition can be attributed 
directly to service or as secondary to his service-connected 
PTSD.  The Board finds this examination report to be 
comprehensive and sufficient in addressing the matter of 
current disability and nexus.  In this regard, it is noted 
that the examiner reviewed the Veteran's claims file and 
medical records prior to the examination, and provided a 
summary of the relevant findings therein.  The opinion 
rendered by the examiner is supported by objective and 
clinical findings.  The Board, therefore, concludes that the 
December 2007 examination report is adequate upon which to 
base a decision in this case.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

In the context of a claim for a higher rating, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with appropriate VA examinations 
in September 2004 and July 2007.  These examination reports 
are thorough and supported by VA treatment records.  In this 
instance, as the inquiry centers on the Veteran's entitlement 
to a higher initial rating prior to July 26, 2007, i.e. the 
date of the July 2007 examination, it is the September 2004 
examination that is particularly relevant.  The Board 
concludes that the September 2004 examination report is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Initial Rating

The Veteran seeks a higher initial rating for his service-
connected PTSD, evaluated as 50 percent disabling for the 
period prior to July 26, 2007.  For the following reasons, 
the Board finds that a higher initial rating for this period 
is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. §  4.3.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  
Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2009).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's disability that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV at 47.  

The medical evidence of record relating to the Veteran's PTSD 
prior to July 26, 2007 includes VA treatment records dated 
from February 2003 to July 2007 and a VA psychiatric 
examination report dated in September 2004.  

Treatment records dated in 2003 note the Veteran as having 
symptoms of anxiety and nightmares, but no depression.  

Mental health treatment in August 2004 showed symptoms of 
decreased sex drive, hyperstartle response, hypervigilance, 
depressed mood, poor sleep, nightmares of Vietnam 3 to 4 
times a week, intrusive thoughts of Vietnam daily, increased 
irritability and anxiety, anhedonia, increased social 
isolation, emotional numbness, problems with concentration 
and short-term memory, detachment, inability to tolerate 
large crowds of people, and avoidance of conversations or 
movies related to military and combat.  It was noted that the 
Veteran was employed full time as an electrician at the gas 
company and that there were no significant problems at work.  
On mental status examination, hygiene appeared good, thoughts 
appeared goal-directed, and speech was coherent, relevant, 
fluent and at regular rate and tone.  No suicidal ideation, 
homicidal ideation or psychosis was noted.  The Veteran was 
diagnosed with PTSD and assigned a GAF score of 55.

The Veteran was afforded a VA psychiatric examination in 
September 2004.  The Board finds the examination report to be 
comprehensive and sufficient in addressing the severity of 
the Veteran's service-connected PTSD.  In this regard, it is 
noted that the examiner reviewed the Veteran's claims file 
and medical records, acknowledged his receipt of the Purple 
Heart, and provided a detailed history of his combat 
experience in the military.  The Veteran was found to have 
symptoms of nervousness, exaggerated startle response, 
hypervigilance, impaired impulse control, nightmares, sleep 
impairment, and irritability.  Emotional distress, 
nervousness and depression were noted as occurring 
frequently.  Anxiety and depression were noted as occurring 
almost daily.  On mental status evaluation, the Veteran 
seemed to have some difficulty with concentration and 
attention, and at times some mild difficulty with 
comprehension.  The Veteran reported sometimes hearing noises 
of people talking and seeing glimpses of people when there is 
no one around.  The examiner noted that there was a 
possibility that this was either hallucinations or 
flashbacks.  The Veteran denied any suicidal or homicidal 
thoughts, intent or plans.  He was oriented as to person, 
place and date, his mood was anxious and depressed, and 
affect was anxious.  It was noted that he had depression not 
otherwise specified that was a component of his PTSD.  With 
respect to occupational functioning, the Veteran reported 
being very jumpy and nervous on his job at the gas company.  
In the past, he had on a number of occasions in which he 
reacted by hitting co-workers when they approached him from 
behind.  He stated that he had not missed work or called in 
sick, however he was especially hypervigilant at work.  In 
terms of social functioning, the Veteran reported being 
married for 33 years and described the relationship as 
"fair."  On seldom occasions, they would go out to dinner 
with other couples.  The Veteran indicated that he tended to 
avoid crowds and being around other people.  He was assigned 
a GAF score of 54.  

Mental health treatment records dated in 2005 show increasing 
problems with anxiety, irritability, anger and concentration.  
Findings were negative for suicidal or homicidal ideation, 
auditory or visual hallucinations, paranoia, and delusions.  
Insight and judgment were described as fair to poor-fair.  

Mental health treatment records dated in April 2006 reflect 
symptoms of anxiety, depression, sleep impairment, 
flashbacks, anhedonia, tenseness, feelings of always being on 
edge, feelings of uselessness, hypervigilance, and problems 
getting along with others, including his two sons.  The 
Veteran reported increasing irritability and flashbacks, but 
denied suicidal and homicidal ideation.  On evaluation, there 
was no evidence of paranoia or perceptual disturbances.  
Insight was fair.  The Veteran was assigned a GAF score of 
55.  

In September 2006, the Veteran was noted as being more 
anxious and more hypervigilant, with increasing flashbacks 
and daily nightmares about combat.  Findings were negative 
for hopelessness, suicidal or homicidal ideation, auditory or 
visual hallucinations, paranoia, and delusions.  Insight and 
judgment were described as poor-fair.  

At an October 2006 mental health screening, the Veteran 
complained of short and long term memory loss, loss of 
concentration, hyperstartle response, disorientation, 
nightmares several nights a week, and flashbacks.  He also 
reported seeing things out of the corner of his eyes and 
hearing unintelligible voices.  The Veteran's wife and son 
told him that he once grabbed his son by the throat during an 
argument, something he did not remember afterward.  On mental 
status examination, insight and motivation were fair.  The 
Veteran denied suicidal and homicidal ideation, and psychotic 
symptoms.  A GAF scored of 55 was assigned.  

In February 2007, the Veteran continued to complain of 
agitation, fragmented sleep, nightmares, hypervigilance and 
flashbacks.  The Veteran reported difficulty with work.  
Findings were negative for suicidal or homicidal ideation or 
plans, delusions, audio/visual hallucinations.  Cognitive 
functioning was intact, and insight was fair.  

At treatment for PTSD in June and July of 2007 (prior to the 
July 26, 2007 psychiatric examination), it was noted that 
there was no behavior indicative of responding to internal 
stimuli.  In June 2007, the Veteran stated that he continued 
to be jumpy.  He denied suicidal and homicidal ideation, and 
audio and visual hallucinations.  In July 2007, the Veteran 
reported an improvement in symptoms following a change in 
medication.  However, the Veteran indicated an increase in 
nightmares and described having hit his wife at night while 
fighting in a dream.  

Taking into account all of the relevant evidence of record, 
the criteria for a higher initial rating for PTSD prior to 
July 26, 2007 are not met.  The Veteran's symptomatology was 
not indicative of occupational and social impairment with 
deficiencies in most areas so as to warrant an initial rating 
in excess of 50 percent.  The medical evidence, as described 
above, establishes that the Veteran's PTSD was manifested by 
nightmares, flashbacks, sleep impairment, exaggerated startle 
response, hypervigilance, avoidance behavior, irritability, 
anger, and impairment of memory and concentration.  These 
symptoms, as well as the fact that he had difficulty in 
establishing and maintaining effective work and social 
relationships, are already accounted for in his current 50 
percent evaluation for this rating period.  The evidence does 
not show that the Veteran exhibited symptoms that would 
warrant a 70 percent disability rating, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances.  Nor 
does the evidence indicate that the Veteran exhibited his 
symptoms with such frequency or severity so as to require a 
higher rating.  Although the Veteran on occasion reported 
instances of seeing things out of the corner of his eyes and 
hearing unintelligible voices, and his symptoms were shown to 
have progressed over time, his overall level of disability is 
not shown to have warranted a higher initial rating at any 
time prior to July 26, 2007.  It is noted that the Veteran 
had consistently been assigned GAF scores of 54 and 55.  The 
Board finds the Veteran's symptomatology to be reflective of 
moderate impairment, consistent with a GAF score in the range 
of 51 to 60.  See DSM-IV at 47.  Considering the totality of 
the evidence, the findings indicate an overall level of 
occupational and social impairment prior to July 26, 2007 
that is appropriately represented by a 50 percent disability 
rating.  A higher initial rating of 70 percent or 100 percent 
for that period is therefore not warranted.

The Board acknowledges the Veteran's contention that he 
deserves a higher initial rating for his PTSD prior to July 
26, 2007, and has considered the lay statements submitted by 
the Veteran and family members and friends.  The Veteran and 
the other individuals can attest to factual matters of which 
they have first-hand knowledge or witness first-hand, e.g., 
that the Veteran experienced frequent nightmares and had 
trouble with his anger.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, as a lay persons, they have 
not been shown to be capable of making medical conclusions, 
thus, their statements regarding the severity of the 
Veteran's disability are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the severity of his 
service-connected disability.

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for an initial 
rating in excess of 50 percent have been met at any time 
prior to July 26, 2007, the Board concludes that staged 
ratings are inapplicable during this period.

Finally, the Board has considered the potential application 
of other various provisions, including 38 C.F.R. § 
3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Thun v. Peake, 
22 Vet .App. 111, 115 (2008).  However, the Veteran's PTSD 
was not been shown to have caused marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, as discussed above; did not necessitated 
frequent periods of hospitalization; and did not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In light of the foregoing, the Board concludes that the 
Veteran is appropriately compensated for his PTSD with an 
initial evaluation of 50 percent for the period prior to July 
26, 2007.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim for a 
higher initial rating.  See Gilbert, 1 Vet. App. at 53.  

III. Service Connection

The Veteran contends that he has coronary artery disease as a 
direct result of active service or as secondary to his 
service-connected PTSD.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including a cardiovascular-renal disease, when it is 
manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange), and there is a presumption of service 
incurrence for specified diseases, based on such exposure, if 
manifest to a compensable degree within specified periods.  
See 38 U.S.C.A. § 1116(b).  The presumptive diseases are 
selected by VA based on periodic review and evaluation by the 
National Academy of Sciences (NAS) of the available 
scientific evidence regarding associations between diseases 
and exposure to dioxin and other chemical compounds in 
herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, 
§ 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 
503(a), (b)(1), 105 Stat. 424, 425. A disease is considered 
presumptively associated with Agent Orange exposure if there 
is a positive statistical association shown by analysis of 
medical and scientific evidence; an association is considered 
positive if the credible evidence for the association is 
equal to or outweighs the credible evidence against the 
association.  See 38 U.S.C.A. § 1116(b); 38 C.F.R. § 
1.17(d)(1).

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
updated its regulations.  VA has also published notice in the 
Federal Register, of diseases determined to be not associated 
with exposure to herbicide agents on several occasions.  See 
72 Fed. Reg. 32395, 32404-32405 (June 12, 2007); 68 Fed. Reg. 
27630, 27637-27638 (May 20, 2003).  In the most recent 
Federal Register notice, the question of circulatory 
disorders was addressed.  Specifically, NAS considered 
several new occupational and environmental studies of 
circulatory conditions and concluded that these studies 
neither support, nor represent compelling evidence for the 
lack of, an association for exposure to herbicides.  See 72 
Fed. Reg. at 32404-32405.  Taking account all of the 
available evidence and NAS' analysis, the Secretary of VA 
found that the credible evidence against an association 
between herbicide exposure and circulatory disorders 
outweighs the credible evidence for such an association, and 
determined that a positive association does not exist.  Id. 
at 32405.  As such, coronary artery disease is not included 
as a presumptive disease in 38 C.F.R. § 3.309(e). 

For disabilities not presumptively associated with herbicide 
exposure, it is still possible to establish service 
connection based on herbicide exposure with proof of actual, 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1040 
(Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  However, establishing "[a]ctual causation carries a 
very difficult burden of proof."  See id. at 1042. 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As a preliminary matter, the Board notes that the Veteran 
served in Vietnam and is therefore presumed to have been 
exposed to herbicides.  See 38 U.S.C.A. § 1116(b); 38 C.F.R. 
§ 3.307.  Coronary artery disease, however, is not included 
as a presumptive disease in 38 C.F.R. § 3.309(e).  As such, 
the Board will consider whether service connection for the 
Veteran's claimed heart disability may be established on a 
direct basis or as secondary to his service-connected PTSD.  
See Combee, supra.  

The Veteran has submitted a private surgery report dated in 
September 2003 from A.M.A. Malik, M.D.  The report shows that 
the Veteran underwent left heart catheterization, selective 
coronary angiography and left ventriculography.  Thereafter, 
the impression was coronary artery disease.  Medical therapy 
was recommended.

A private cardiology clinic note dated in September 2003 from 
D.C. Booth, M.D. indicates that the Veteran sustained a right 
femoral pseudoaneurysm during a diagnostic cardiac 
catheterization approximately three weeks ago.  He was 
subsequently seen for a nonoperative closure of the 
pseudoaneurysm.  On follow up duplex examination, it was 
noted that the closure of the pseudoaneurysm had been 
successful.  

VA medical records show treatment for cardiac problems.  In 
February 2005, the Veteran reported two episodes of 
constricting pain in his chest within the last two weeks but 
denied current chest pain.  It was noted that an EKG showed 
normal ECG with normal sinus rhythm.  In June 2005, the 
Veteran was seen in urgent care for atypical chest pain.  
Laboratory tests including ECHO and stress tests were 
performed.  It was noted that the Veteran had a stressful job 
and had been under a lot of stress lately.  He was discharged 
to go home in stable condition.  

Subsequently, the Veteran was seen in May 2006 with 
complaints of heart fluttering, decreased heart rate and 
chest pressure.  The Veteran indicated that these episodes 
seemed to be related to stress at work.  Following a physical 
examination and clinical tests, the assessment was atypical 
recurrent chest pain.  It was noted that the etiology was 
unlikely cardiac, but possibly gastrointestinal and also 
seemed to be stress related with an anxiety/depressive 
component.  The Veteran was also assessed as having recurrent 
bradycardia, recurrent cardiac palpitations, and 
arteriosclerotic coronary artery disease.  In July 2006, it 
was noted that a catheterization had been done twice by Dr. 
Malik.  On physical examination of the heart, sinus with 
ventricular premature beat (vpb) and couplets of vpb's with 
no s3 were observed.  The impression was benign vpb's.  At an 
Agent Orange examination in September 2006, review of 
symptoms revealed heart flutter with no chest pain.  Heart 
rate was irregular with no murmur, gallop or bruits.  The 
assessment was arrhythmia (pvc) and history of atypical chest 
pain with two negative left heart catheterizations.  Chest X-
rays showed a normal cardiomediastinal silhouette.  An 
October 2006 stress test indicated normal results.  In 
February 2007, examination of the cardiovascular system 
revealed heart rate at regular rate and rhythm, no 
rub/gallop, and no murmur.  

A July 2007 psychiatric examination report gives the opinion 
that the Veteran's has multiple physical/somatic problems, 
including hypertension and coronary artery disease, that are 
sensitive to stress and likely seriously exacerbated by the 
stress of his PTSD.  

The Veteran was afforded a VA examination in December 2007 to 
assess the current nature and etiology of his heart 
condition.  The Board finds the examination report to be 
comprehensive and sufficient in addressing this issue.  The 
report reflects a thorough review of the claims file, 
including medical records, and provides detailed findings and 
analyses.  On cardiac examination, S1 and S2 heart sounds 
were present, the rhythm was regular, and murmur was absent.  
Following a physical examination and a review of the most 
recent stress test results, the examiner gave the opinion 
that the Veteran's coronary artery disease was not caused or 
aggravated by his service-connected PTSD.  The examiner 
explained that, based on the examination and stress test, 
both of which were normal, the Veteran did not have 
hypertension or coronary artery disease.  It was noted that 
the Veteran had been admitted twice for work up of coronary 
artery disease with fluttering of heart and that only 
transient arrhythmia had been diagnosed.  Regarding the July 
2007 psychiatric examination report, the examiner stated that 
the opinion expressed was that of a social worker and not a 
physician.  The examiner further explained that the Veteran 
was not taking any medication for coronary artery disease, 
and that he was not aware of any association of PTSD causing 
coronary artery disease.  

After a thorough review of the claims folder, the Board finds 
that the preponderance of the evidence fails to show that the 
Veteran currently has coronary artery disease.  Although his 
medical treatment records indicate a history of coronary 
artery disease, there is no evidence of a current diagnosis 
of such a condition.  The Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich 
v. Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  

The Board is mindful of the Veteran's statements regarding 
the etiology of his claimed coronary artery disease.  As 
noted above, the Veteran can attest to factual matters of 
which he has first-hand knowledge.  See Washington, 19 Vet. 
App. at 368.  However, the Veteran does not have medical 
expertise; thus, he cannot provide a competent opinion 
regarding current diagnosis.  See Layno, 6 Vet. App. at 469-
470.  

Without evidence of a current disability, the Board undertake 
an analysis as to whether the Veteran's claimed coronary 
artery disease is related to service or is secondary to his 
PTSD.  As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for coronary artery disease, to include as 
secondary to service-connected PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD prior to July 26, 2007, is denied.  
 

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD, 
is denied. 
____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


